Name: Council Implementing Regulation (EU) 2018/87 of 22 January 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: defence;  electrical and nuclear industries;  international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 22.1.2018 EN Official Journal of the European Union LI 16/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/87 of 22 January 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(2) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) In view of the continued and accelerated nuclear and ballistic programmes of the Democratic People's Republic of Korea (DPRK), which are in breach of the DPRK's obligations as set out in several United Nations Security Council Resolutions, as evidenced by the most recent ballistic missile launch by the DPRK on 28 November 2017, seventeen persons should be added to the list of persons in Annex XVI to Regulation (EU) 2017/1509. (3) Annex XVI to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XVI to Regulation (EU) 2017/1509 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2018. For the Council The President F. MOGHERINI (1) OJ L 224, 31.8.2017, p. 1. ANNEX The following persons are added to the list of persons set out in Annex XVI to Regulation (EU) 2017/1509, under the heading (a) Natural persons: Name (and possible aliases) Identifying information Date of designation Reasons 2. CHOE Chan Il 22.1.2018 Director of the Dandong office of Korea Heungjin Trading Company, a UN designated entity. Korea Heungjin is used by KOMID, another UN designated entity, for trading purposes. KOMID was designated by the UN Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 3. KIM Chol Nam 22.1.2018 Director of the Dandong branch of Sobaeksu United Corp which has been designated by the Union. Representative of the Beijing branch of Korea Changgwang Trading Corporation, which has been identified by the UN Panel of Experts as an alias of KOMID. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 4. JON Chol Young Passport number: 563410192 Diplomat DPRK Embassy Angola Date of birth: 30.4.1975 22.1.2018 Representative in Angola of Green Pine Associated Corporation and DPRK diplomat accredited to Angola. Green Pine has been designated by the UN for activities including violating the UN arms embargo. Green Pine has also negotiated contracts for the refurbishment of Angolan naval vessels in violation of the prohibitions imposed by United Nations Security Council Resolutions. 5. AN Jong Hyuk a.k.a: An Jong Hyok Diplomat DPRK Embassy Egypt Date of birth: 14.3.1970 Passport number: 563410155 22.1.2018 Representative of Saeng Pil Trading Corporation, an alias of Green Pine Associated Corporation, and DPRK diplomat in Egypt. Green Pine has been designated by the UN for activities including breach of the UN arms embargo. An Jong Hyuk was authorised to conduct all types of business on behalf of Saeng Pil, including signing and implementing contracts and banking business. The company specialises in the construction of naval vessels and the design, fabrication and installation of electronic communication and marine navigation equipment. 6. CHOL Yun Third Secretary DPRK Embassy China 22.1.2018 Chol Yun has been identified by the UN Panel of Experts as contact person of the DPRK Company General Precious Metal involved in the sale of lithium-6, a UN prohibited nuclear-related item, and DPRK diplomat. General Precious Metal has previously been identified by the Union as an alias of the UN designated entity Green Pine. 7. CHOE Kwang Hyok 22.1.2018 Choe Kwang Hyok has served as a representative of Green Pine Associated Corporation, a UN designated entity. Choe Kwang Hyok has been identified by the UN Panel of Experts as chief executive of Beijing King Helong International Trading Ltd, an alias of Green Pine. He has also been identified by the UN Panel of Experts as director of Hong Kong King Helong Int'l Trading Ltd and operator of the DPRK entity named Beijing representative office of Korea Unhasu Trading Company, which are also aliases of Green Pine. 8. KIM Chang Hyok a.k.a: James Jin or James Kim Date of birth: 29.4.1963 Place of birth: N. Hamgyong Passport number: 472130058 22.1.2018 Kim Chang Hyok has been identified by the UN Panel of Experts as the representative of Pan Systems Pyongyang in Malaysia. Pan Systems Pyongyang has been designated by the Union for assisting in the evasion of sanctions imposed by the United Nations Security Council through the attempted sale of arms and related materiel to Eritrea. Pan Systems is also controlled by and works on behalf of the Reconnaissance General Bureau which has been designated by the United Nations. Established multiple accounts in Malaysia in the name of front companies of Glocom , itself a front company of designated entity Pan Systems Pyongyang. 9. PARK Young Han 22.1.2018 Director of Beijing New Technology which has been identified by the UN Panel of Experts as a front company of KOMID. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Legal representative of Guancaiweixing Trading Co., Ltd, which was identified by the UN Panel of Experts as the shipper of an intercepted shipment to Eritrea of military-related items in August 2012. 10. RYANG Su Nyo Date of birth: 11.8.1959 Place of birth: Japan 22.1.2018 Director of Pan Systems Pyongyang. Pan Systems Pyongyang has been designated by the Union for assisting in the evasion of sanctions imposed by the United Nations Security Council through the attempted sale of arms and related materiel to Eritrea. Pan Systems is also controlled by and works on behalf of the Reconnaissance General Bureau which has been designated by the United Nations. 11. PYON Won Gun Date of birth: 13.3.1968 Place of birth: S. Phyongan Service passport number: 836220035 Passport number: 290220142 22.1.2018 Director of Glocom, a front company of Pan Systems Pyongyang. Pan Systems. Pyongyang has been designated by the Union for assisting in the evasion of sanctions imposed by the United Nations Security Council through the attempted sale of arms and related materiel to Eritrea. Pan Systems is also controlled by and works on behalf of the Reconnaissance General Bureau which has been designated by the United Nations. Glocom advertises radio communications equipment for military and paramilitary organisations. Pyon Won Gun has also been identified by the UN Panel of Experts as a DPRK national operating Pan Systems Pyongyang. 12. PAE Won Chol Date of birth: 30.8.1969 Place of birth: Pyongyang Diplomatic Passport number: 654310150 22.1.2018 Pae Won Chol has been identified by the UN Panel of Experts as a DPRK national operating Pan Systems Pyongyang. Pan Systems Pyongyang has been designated by the Union for assisting in the evasion of sanctions imposed by the United Nations Security Council through the attempted sale of arms and related materiel to Eritrea. Pan Systems is also controlled by and works on behalf of the Reconnaissance General Bureau which has been designated by the United Nations. 13. RI Sin Song 22.1.2018 Ri Sin Song has been identified by the UN Panel of Experts as a DPRK national operating Pan Systems Pyongyang. Pan Systems Pyongyang has been designated by the Union for assisting in the evasion of sanctions imposed by the United Nations Security Council through the attempted sale of arms and related materiel to Eritrea. Pan Systems is also controlled by and works on behalf of the Reconnaissance General Bureau which has been designated by the United Nations. 14. KIM Sung Su 22.1.2018 Kim Sung Su has been identified by the UN Panel of Experts as representative of Pan Systems Pyongyang in China. Pan Systems Pyongyang has been designated by the Union for assisting in the evasion of sanctions imposed by the United Nations Security Council through the attempted sale of arms and related materiel to Eritrea. Pan Systems is also controlled by and works on behalf of the Reconnaissance General Bureau which has been designated by the United Nations. 15. KIM Pyong Chol 22.1.2018 Kim Pyong Chol has been identified by the UN Panel of Experts as a DPRK national operating Pan Systems Pyongyang. Pan Systems Pyongyang has been designated by the Union for assisting in the evasion of sanctions imposed by the United Nations Security Council through the attempted sale of arms and related materiel to Eritrea. Pan Systems is also controlled by and works on behalf of the Reconnaissance General Bureau which has been designated by the United Nations. 16. CHOE Kwang Su Third secretary DPRK Embassy South Africa Date of birth: 20.4.1955 Passport number: 381210143 (expiration date: 3.6.2016) 22.1.2018 Choe Kwang Su has been identified by the UN Panel of Experts as a representative of Haegeumgang Trading Company. In this capacity Choe Kwang Su signed a DPRK-Mozambique military cooperation contract in violation of the prohibitions imposed by United Nations Security Council Resolutions. The contract concerned the supply of arms and arm-related material to Monte Binga, a company controlled by the Government of Mozambique. 17. PAK In Su a.k.a: Daniel Pak Date of birth: 22.5.1957 Place of birth: N. Hamgyong Diplomatic passport number: 290221242 22.1.2018 Pak In Su has been identified by the UN Panel of Experts as being involved in activities related to the sale of coal from DPRK in Malaysia in violation of the prohibitions imposed by the United Nations Security Council Resolutions. 18. SON Young-Nam First Secretary DPRK Embassy Bangladesh 22.1.2018 Son Young-Nam has been identified by the UN Panel of Experts as being involved in the smuggling of gold and other items to the DPRK in violation of the prohibitions imposed by United Nations Security Council Resolutions.